TOWNSEND, District Judge
(orally). The articles in question were sheaves of wheat, which were assessed for duty at 25 per cent, ad valorem, under the provisions of paragraph 251, Schedule G, § 1; c. 11, Act July 24, 1897, 30 Stat. 170 [U. S. Comp. St 1901, p. 1650], as “natural flowers of all kinds, preserved or fresh, suitable for decorative purposes.” . Such merchandise has been admitted free under paragraph 566, Free List, § 2, of said act, 30 Stat. 198 [U. S. Comp. St. 1901, p. 1684] as “grasses and fibers; * * * and all other textile grasses or fibrous vegetable substances, not dressed or manufactured in any manner,” under the decision of Judge Wheeler in U. S. v. Richard (C. C.) 99 Fed. 262. It appears, however, that in this case, while the importers protested against the assessment of duty by the collector, *464and asked for a continuance in order to be heard, they did not appear a,t the adjourned hearing, that no samples of the merchandise were introduced by them, and that no evidence was introduced to show that' they were identical with the merchandise passed upon by Judge Wheeler. In these circumstances, the importers must suffer the penalty of their failure to appear. This question is directly covered by the decision of the Circuit Court of Appeals in U. S. v. China & Japan Trading Company, 18 C. C. A. 335, 71 Fed. 864, where the court says:
“The whole scheme of the customs administrative act would be defeated, if the importer who complains of the action of the collector can obtain a review of that action by the Circuit Court without first resorting to the Board of General Appraisers, and obtaining its decision upon the facts and the law of the case.”
The decision of the Board of Appraisers is affirmed.